IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10908
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

RAYMOND PAUL JOHNSON,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-1483-D
                        - - - - - - - - - -
                           April 30, 1996
Before JOLLY, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Raymond Johnson appeals from the district court’s denial of

his motion to vacate his sentence pursuant to 28 U.S.C. § 2255.

He asserts that the district court determined that the Government

violated the prohibitions of Brady v. Maryland, 373 U.S. 83

(1963), yet erroneously denied his § 2255 motion.   Johnson

misreads the magistrate judge’s report and recommendation and the

district court’s order adopting it.   Applying the procedural bar,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10908
                               - 2 -

the magistrate judge determined that, even if the asserted Brady

violations were true, Johnson could not show prejudice.

     Johnson’s asserted Brady violations are without merit

because the purported exculpatory and impeachment evidence cannot

be deemed “material” as defined in United States v. Bagley, 473
U.S. 667, 682 (1985).   Thus, even assuming Johnson’s assertions

to be true, the Government did not violate Brady.   Because

Johnson’s only asserted claims are Brady violations, and those

claims are without merit, the district court did not err by

denying Johnson’s § 2255 motion.   Johnson’s motion to supplement

the record is DENIED.

     AFFIRMED.